Citation Nr: 0925079	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-22 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a family friend, W. V. A.

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1961 to 
April 1963.  He died in July 2003.  The appellant is his 
widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appellant and a family friend testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in February 2009.  

After the February 2009 hearing, the appellant was given 30 
days to submit additional evidence.  She submitted additional 
personal statements and medical evidence in March 2009, 
within the time specified, and she waived her right to have 
the RO initially consider this additional evidence.  See 38 
C.F.R. §§ 20.709, 20.800, 20.1304(c) (2008).  The Board 
accepts this evidence for inclusion in the record and 
consideration by the Board at this time.  

In addition, in April 2009, the Board requested a specialist 
medical opinion from the Veterans Health Administration 
(VHA).  38 C.F.R. § 20.901(a) (2008).  The report, dated in 
May 2009, has been associated with the claims folder.  As 
required by law and regulation, the Board provided the 
appellant and her representative copies of this report and 
afforded time to respond with additional evidence or 
argument.  See 38 C.F.R. § 20.903 (2008).  In response, the 
appellant's representative submitted an Informal Hearing 
Presentation that was cumulative of  prior statements and 
contentions in the record.  As such, there is no prejudice in 
considering it.  The appellant herself responded in June 2009 
that she had no further evidence to submit.  Therefore, the 
Board will proceed with appellate review of the case.    

Finally, in a June 2009 statement, the appellant has raised 
the issues of entitlement to burial expenses and entitlement 
to Dependents' Educational Assistance (Chapter 35 benefits).  
The RO has not fully adjudicated any other issue and the 
Board may not unilaterally take jurisdiction of any 
additional claims.  Therefore, these matters are referred to 
the RO for the appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398, 409 (1995) (recognizing the Board's duty to 
refer a claim to the RO for initial adjudication).    


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2003.  The primary causes of 
death listed on the Veteran's death certificate are 
gastrointestinal hemorrhage due to massive intracerebral 
hemorrhage due to hypertension.  No contributory causes are 
listed.  His autopsy report lists severe persistent 
neurologic damage as the underlying reason for his death, 
with underlying myocardial disease and pulmonary 
complications also discussed as contributory causes.  

2.  On the date of his death, the Veteran did not have any 
service-connected disabilities.  

3.  The medical opinions of record which support a 
relationship between the Veteran's confirmed exposure to 
Venezuelan equine and tularemia during service and the 
eventual causes of his death, outweigh the medical evidence 
that rejects an etiological relationship.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, 
Venezuelan equine and tularemia exposure during active 
military service materially contributed to the Veteran's 
death.  38 U.S.C.A. §§ 101(16), 1101, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(k), 
3.5(a), 3.102, 3.159, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002 & Supp. 2009).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  In any event, since the 
Board is granting the claim, there is no need to discuss in 
detail whether there has been compliance with the notice and 
duty to assist provisions of the VCAA because even if, for 
the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  

Governing Laws and Regulations for Cause of Death

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
Veteran, with service connection determined according to the 
standards applicable to disability compensation. 38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2008); 
see generally 38 U.S.C.A. Chapter 11.  

Generally, a Veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.

VA considers the Veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  The debilitating effects of a service-connected 
disability must have made him materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  38 U.S.C.A. §§ 1110 (wartime 
service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  In such case, the physician must relate 
the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation, as discussed above, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Analysis

The appellant is the Veteran's surviving spouse.  The Veteran 
died on July [redacted], 2003.  At the time of his death, the Veteran 
did not have any service-connected disabilities.  

The primary causes of death listed on the Veteran's death 
certificate are gastrointestinal hemorrhage due to massive 
intracerebral hemorrhage due to hypertension.  No 
contributory causes are listed.  The appellant has also 
submitted a thorough July 2003 autopsy report.  In this 
report, after presenting the clinical findings of his autopsy 
examination, W. Donnelly, M.D., concluded that the Veteran 
had severe persistent neurologic damage, which was the 
underlying reason for his death, but underlying myocardial 
disease and pulmonary complications also played major roles.  

The appellant contends that as a result of the Veteran's 
participation in Operation Whitecoat during his military 
service, he was exposed to various chemical and biological 
agents, specifically tularemia and Venezuelan equine.  The 
appellant believes that his exposure to these chemical agents 
caused the Veteran's death in July 2003.  She asserts that 
biological weapons testing during service damaged various 
systems in his body, causing migraine headaches, 
hypertension, heart problems, and ultimately major stroke, 
resulting in death.  She maintains the Veteran began 
complaining of symptoms of migraine headaches, nosebleeds, 
various aches and pains, and gastrointestinal disturbances 
during service, and these symptoms continued post-service 
until his death.  See July 2003 claim; October 2003 
statements; June 2005 Substantive Appeal; February 2009 video 
hearing testimony.  

With regard to in-service chemical exposure, in a February 
2008 E-mail, the Department of Defense (DOD) confirmed that 
during the Veteran's military service, he was exposed to 
Venezuelan equine in 1962 and tularemia (180 minutes 
duration) in 1963.  Records did not indicate the dosage or 
how it was administered.  The appellant has also submitted a 
Certificate of Appreciation confirming the Veteran's 
participation in Operation Whitecoat.  Consequently, his 
exposure to Venezuelan equine in 1962 and tularemia in 1963 
during service is conceded.  

With regard to in-service treatment, a clinical service 
treatment record dated in August 1962 confirms the Veteran 
had contact with a communicable disease, but that this was 
treated and resolved.  It was noted the Veteran was involved 
in a classified Army research project, and that further 
clinical records were on file at Ft. Detrick, Maryland.  But 
in a Report of Contact dated in May 2008, an employee at Ft. 
Detrick stated that there were no medical records for the 
Veteran at that facility.  However, service treatment records 
dated in 1962 and 1963 document repeated treatment for 
myalgias, fatigue, fever, sore throat, pharyngitis, 
headaches, bronchitis, nausea, vomiting, gastroenteritis, 
bronchitis, and upper respiratory infections.  At his 
separation examination dated in March 1963, the Veteran 
reported a history of ear, nose, and throat problems.  In 
short, he received treatment for a variety of unexplained 
medical symptomatology during service at the time of his 
exposure to Venezuelan equine in 1962 and tularemia in 1963.  
Overall, his STRs provide circumstantial evidence in support 
of his claim.  

The Board now turns to the central issue in this case - whether 
the Veteran's confirmed exposure to Venezuelan equine and 
tularemia during service caused the medical disorders that 
contributed to his death.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); Van Slack, 5 Vet. App. at 502 (1993).  In this vein, the 
medical evidence of record contains conflicting opinions as to 
whether the Veteran's exposure to Venezuelan equine and tularemia 
during service eventually led to his death.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As for the negative opinion, in March 2008 a VA physician 
concluded that the Veteran's exposure to the infective agent 
tularemia in August 1962 did not lead to the Veteran's death 
in 2003.  The VA physician acknowledged that headaches can be 
a symptom of tularemia.  But the VA physician indicated there 
was no objective evidence of headaches in the military.  The 
VA physician added there is no objective evidence migraines 
can cause hypertension, one of the causes of the Veteran's 
death.  However, in this opinion the VA physician never 
addressed the Veteran's exposure to Venezuelan equine.  He 
only addressed the Veteran's exposure to tularemia.  Also, 
the VA physician noted exposure to tularemia in August 1962, 
while DOD stated there was no exposure to tularemia until 
1963.  In addition, the examiner stated there was no evidence 
of headaches during service, despite the fact that service 
records clearly document treatment for headaches in March 
1962, May 1962, and January 1963.  Finally, the VA physician 
failed to explain or discuss the Veteran's repeated treatment 
during service for myalgias, fatigue, fever, sore throat, 
pharyngitis, bronchitis, nausea, vomiting, gastroenteritis, 
bronchitis, and upper respiratory infections.  

With regard to the March 2008 VA physician opinion, a medical 
opinion based on an inaccurate factual premise(s) has no 
probative value.  See generally Reonal v. Brown, 5 Vet. App. 
458, 460 (1993).  Furthermore, the Board is not required to 
accept a medical opinion that is unsupported by clinical 
findings.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  In 
certain respects, the evidence of record does not support the 
inaccurate assessments proffered by the March 2008 VA 
physician.  Thus, this opinion is entitled to only limited 
probative value.   

As for the negative opinion, in March 2009 the appellant 
submitted a favorable private opinion from a J. Arcilla, M.D.  
This physician stated he was an expert in tropical diseases.  
He opined there was a "reasonable probability" that 
exposure to VEE and tularemia caused the Veteran's death.  He 
stated his opinion was based on his review of the accurate 
medical data assembled by the appellant, who is a registered 
nurse.  In addition, in support of this opinion, the 
appellant has also submitted various medical treatise 
articles, newspaper articles, magazine articles, and Internet 
records discussing Operation Whitecoat and the medical 
effects of in-service exposure to Venezuelan equine and 
tularemia on Veterans.  This evidence lends supports to her 
claim.  Medical treatise evidence can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding 
that evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility").

In light of the conflicting medical evidence discussed above, in 
April 2009, on its own initiative and pursuant to VA regulation, 
the Board requested an expert opinion from the VHA seeking to 
answer the following questions:

(1) Based on the factual evidence of 
record, what were the causes of the 
Veteran's death?

(2) Is it at least as likely as not (50 
percent or more probable) that any of 
the causes of the Veteran's death are 
related to his confirmed in-service 
exposure to Venezuelan equine in 1962 
and tularemia in 1963?

(3)  Please discuss the significance, if 
any, of the Veteran's repeated 
treatment, documented by his service 
treatment records in 1962 and 1963, for 
myalgias, fatigue, fever, sore throat, 
pharyngitis, headaches, bronchitis, 
nausea, vomiting, gastroenteritis, 
bronchitis, and upper respiratory 
infections.  

In response, a positive opinion was received from the VHA.  
Based on a review of the claims folder to include the black 
binder submitted by the appellant, E. Parson, M.D., opined 
that it "is at least as likely as not" that the Veteran's 
cause of death (gastrointestinal hemorrhage due to massive 
intracerebral hemorrhage due to hypertension) is related to 
his confirmed in-service exposure to Venezuelan equine in 
1962 and tularemia in 1963.  Dr. Parson explained that the 
Veteran developed multiple illnesses while in service after 
his exposure to biological agents, with in-service treatment 
documented for myalgias, fatigue, fever, sore throat, 
pharyngitis, headaches, bronchitis, nausea, vomiting, 
gastroenteritis, bronchitis, and upper respiratory 
infections.  There was no known source for these symptoms 
other than his in-service exposure to biological agents.  
Exposure to such agents can have long-term medical 
consequences.  Dr. Parson concluded that he agreed with the 
favorable opinion of Dr. J. Arcilla, in that there is a 
reasonable probability the Veteran's in-service exposure to 
Venezuelan equine and tularemia contributed to his death.  
The Board finds that this clear medical opinion supplies 
strong evidence in support of the appellant's claim, in that 
it was thorough, supported by an explanation, based on a 
review of the claims folder, and supported by the evidence of 
record.   

Overall, the Board finds that the medical opinions of record 
which support a relationship between the Veteran's confirmed 
exposure to Venezuelan equine and tularemia during service 
and the eventual causes of his death, outweigh the medical 
evidence that rejects an etiological relationship.  As such, 
resolving any doubt in the appellant's favor, the Board finds 
the evidence supports service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The appellant's claim is granted.     


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


